DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statements, filed 28 May 2020, 22 October 2020, 03 May 2021, and 06 May 2021 have been fully considered by the examiner. Signed copies are attached.
Acknowledgement is made of the preliminary amendment to the claims and abstract filed on 28 May 2020, and the application is being examined on the basis of the amended disclosure.
Claims 1-17 are pending. 
Claims 1-17 are rejected, grounds follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/EP2018/000163 is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 13-17 are objected to because of the following informalities:  clarity of the claims could be improved by amending Claims 13 to recite “A method…” and 14-17 to recite “The method…”  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
at least one memory means (Claim 8 line 1)
a memory means (Claim 15, line 1)

Examiner finds that “a memory” is adequate structure to perform the recited functions, and accordingly these limitations are interpreted under broadest reasonable interpretation.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding Claim 1, Claim 1 recites the limitation “Picking device, in particular, storage lift” in Claim 1 line 1. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language “in particular, storage lift” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 13, due to the lack of a clear transitional phrase, it is confusing to determine which recitations or limitations are mere statements of purpose or use and/or which recitations or limitations are the claimed invention. In addition, due to the lack of a clear transitional phrase, the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim is not clear. And therefore the claim is indefinite.

Regarding dependent Claims 2-12, and 14-17, dependent claim(s) inherit the deficiencies of their respective parent(s).

Claim 9 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and under 35 U.S.C. 

Claim limitation “Position determination means for determining the position of a storage product and/or a storage product carrier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
A review of the instant specification finds passages reciting “position determination means” on pages 7 and 8 of the instant specification, however the disclosure appears to be devoid of description as to what structure performs the ascribed functions. Notably, position determination means 35 in fig. 1 are a black box, and the passages on pages 7 and 8 describe only what the means does, and not what structure(s) comprise the means.
There is additional disclosure of a “position determination device” on page 4, but this disclosed device has the same deficiencies with respect to describing the device only in terms of its function, but not what structure(s) comprise the device.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, and the claim further fails to comply with the written description requirement and is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler et al., European Patent Application EP 2639186 A2 (hereafter SCHAEFFLER, citations to machine translation courtesy Espacenet.) in view of Fukaya, Japanese Patent Application JP 2004-054776 (hereafter FUKAYA, citations to machine translation courtesy Google Patent Search).

Regarding Claim 1, SCHAEFFLER teaches:
Picking device, ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”)   in particular storage lift, (with reference to figs. 1, 20: [0044] “The storage systems 100 can be configured as a storage lift”)
with at least one removal point ([0044] “A loading and / or removal opening 103”)
for storage products and/or storage product carriers, ([0044] “Via the loading and / or removal opening 103, the storage goods carriers 400 can be stored in or removed from the storage system 101”)
wherein the picking device is connected to ([0079] “The warehouse control system 900 can communicate with… Storage systems 100” including “warehouse management system 920”) at least one remaining time calculating device, ([0082] “the warehouse management system 920 includes a picking duration calculation module 924”)
with which the remaining time (i.e. “picking duration”) until the arrival of a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in the picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) at the at least one removal point can be calculated, ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)
and wherein the picking device has at least one display device ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach: [displaying on the display device] an image representing the remaining time can be displayed.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”).

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 2, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
SCHAEFFLER further teaches:
wherein the at least one display device comprises at least one screen and/or a light-emitting diode matrix. ([0081] “It can be seen here that the computer 910 has an optical output device 911, which can comprise a plurality of screens and printers” see also “operating device 106” [0049])
Regarding Claim 6, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
SCHAEFFLER further teaches in an alternative embodiment:
wherein the at least one remaining time calculating device is integrated in the picking device. (Although the preferred embodiment of SCHAEFFLER, see fig. 20, depicts the picking duration calculation module 924 in a warehouse control system 900, the reference also states in [0093] that additional picking duration modules 924 may be “provided with the above-mentioned elements and sections of the warehouse... in order to be able to access sensors 12 and operating units 13” including sections 10, which comprise the picking device, see e.g. [0075])
Accordingly, one of ordinary skill in the art before the invention was effectively filed could have modified the preferred embodiment of SCHAEFFLER to integrate the remaining time calculating device (picking duration calculation module) into the picking device (section 10 comprising one or more storage lifts), as suggested by the alternative embodiment disclosed by SCHAEFFLER c. [0093].

One of ordinary skill in the art could have been motivated to make this modification because rearrangement of parts which does not evidence modification of the operation of a device is an obvious matter of design choice which requires only ordinary skill in the art, and is therefore obvious. (see MPEP 2144.04)





Regarding Claim 7, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
SCHAEFFLER further teaches:
wherein the at least one remaining time calculating device (“picking duration calculation module 924”) is part of a control device (“warehouse management system 920”) arranged outside the picking device. ([0082] “the warehouse management system 920 includes a picking duration calculation module 924” as depicted in fig. 20, the warehouse management system 920 is depicted as being arranged outside the picking devices 10. see, e.g. [0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”)

Regarding Claim 9, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1, 
FUKAYA further teaches:
wherein the picking device has at least one position determination means ([0033] “tag ID reading means 50A, 50B, 50C”) for determining the position (see e.g. [0035] “if the carrying time of the baggage from the installation position of the tag ID reading means”) of a storage product and/or storage product carrier within the picking device, ([0034] “In this way, the tag IDs … are read by each of the three tag ID reading means) which is connected in a data-transmitting manner ([0034] “the result is transferred information This will be reported to the transmitting means 60.) to the at least one remaining time calculating device. ([0034] the delivery information means 60 has a delivery information creating unit 61. [0035] “In addition, the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID.” see also rejection of claim 1 supra.)

Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 10, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
SCHAEFFLER further teaches:
wherein at least one further removal point ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.)
 provided with at least one display device. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse” sections of the warehouse include warehouse sections 10, which comprise one or more storage lifts 100, which comprise one or more removal openings 103) 
Regarding Claim 11, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
SCHAEFFLER further teaches:
wherein a plurality of removal points are provided, ([0087] It is also conceivable that a storage system 100 has a plurality of loading and / or removal
openings 103 arranged one above the other.) 
wherein a display device is associated with a plurality of removal points. ([0093] The warehouse control system 900 can be configured with any number and configuration of computers 910, which can be provided with the above-mentioned elements and sections of the warehouse”)

Regarding Claim 13, SHAEFFLER teaches:
Method for [calculating] a remaining time (i.e. “picking duration”) until a storage product and/or storage product carrier ([0044] “Storage goods carriers 400”) transported in a picking device ([0075] “storage sections 10a to 10h which each have storage systems 100'a and 100'b,”) arrives at at least one removal point, the remaining time being calculated ([0082] “picking duration calculation module 924, which uses the stocks and transport routes to determine the total picking times within the warehouse 1, 1’, 1’’, for commissions compiled across different warehouse sections 10”)

SCHAEFFLER differs from the claimed invention in that:

SCHAEFFLER does not clearly teach displaying the remaining time.
nor does SCHAEFFLER clear teach the remaining time displayed so as to be visible from outside the picking device by means of at least one image representing the remaining time.

However, FUKAYA teaches a luggage transport system (figs. 1-5, [0016] “a carrying baggage delivery support system” ) including displaying an image representing the remaining time ([0035] “if the carrying time of the baggage 10 from the installation position of the tag ID reading means 50A to the delivery location A along the transport path A is 3 minutes, … "coming out at delivery place A in three minutes" is created and transmitted immediately”) until the arrival of the transported product (e.g. [0035] “three minutes”) at the removal point (“deliver place A”) to a user (see e.g. [0025] describing transmitting the message to a user’s mobile device for display by the mobile device), based on remaining transport time calculations ([0035] “the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID related to the specific baggage 10, and reaches the arrival time or the arrival time. Can be determined as the delivery time to be notified to the passenger.”) performed based on detecting the position of the transported package (see e.g. [0033] “tag ID reading means 50A, 50B, and 50C, which are independent from each other, are provided on each of the transport paths A, B, and C formed of a belt conveyor.”). As FUKAYA teaches displaying the image on a device in possession of a user, (see e.g. [0025] FUKAYA also teaches that the image representing the remaining time is visible from outside the picking device.

FUKAYA is analogous because it is from a related field of endeavor of automated package transport and is reasonably pertinent to the same problem confronted by Applicant of how to communicate availability times of transported packages. 

Therefore, One of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)


Regarding Claim 14, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 13,
FUKAYA further teaches:
wherein, in order to calculate the remaining time, the position of at least one transported storage product and/or storage product carrier is determined at at least one point in time. ([0033] “tag ID reading means 50A, 50B, 50C” [0034] “In this way, the tag IDs … are ready by each of the three tag ID reading means … the result is transferred”; see e.g. [0035] “if the carrying time of the baggage from the installation position of the tag ID reading means is 3 minutes…” [0035] “In addition, the delivery information creating unit 61 estimates the arrival time of the specific baggage 10 at the delivery location based on the reading time of the tag ID.”)


Therefore, one of ordinary skill in the art before the Application was effectively filed could have modified the teachings of SCHAEFFLER to include the position detecting components of FUKAYA, the estimating of arrival time based on the detected position, and displaying the estimated arrival time of the product at the removal point as suggested by FUKAYA.

One of ordinary skill in the art before the Application was effectively filed could have been motivated to make this modification in order to enable a smoother pick-up of the transported item, as suggested by FUKAYA ([0025] “The passenger A can be notified of such a notification … and can recognize where and when his or her luggage 10 comes out, so that a very smooth pick-up becomes possible”.)




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of well-known practice as evidence by “Superuser.com forums question ‘How to Properly Adjust Monitor Brightness and Contrast’ (2013)”.

Regarding Claim 3, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one light element, the light colour and/or brightness of which is adjustable. 

However, Super-User forums question “how to properly adjust monitor brightness and contrast” (Page 1) teaches that brightness adjustable back-lit monitors may be used in order to reduce eye-strain on users. (page 2, “its been said that monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)



Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include monitor brightness adjustment capability in the computer display of SCHAEFFLER, as this is a common feature of computer displays before the effective filing date of the application. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to reduce eye-strain, as suggested by Super User forums. (“monitor brightness should be as close to ambient light as possible, that way your eyes dont strain adjusting to two sets of brightnesses”)



4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of Modula product website catalogue feature “Sliding Console” (2017) (hereafter Modula).


Regarding Claim 4, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1, 
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the at least one display device comprises at least one movable mechanical element.

However, Modula teaches mounting a display console for a picking machine on a sliding rail (see image Page 1) enables easier and more efficient operation (Modula Page 2 “This optional helps the operator during intense picking operations. The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)

Modula is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it incorporates informational displays for users and is representative of the commercially available products before the effective filing date of the application.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include mounting the 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to make the operation of the system more efficient, as suggested by Modula (Page 2 “The Copilot can be moved close to the picking point, making the operation easier and more efficient.”)



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA further in view of DiMassimo et al., US 4,536,759 (hereafter DIMASSIMO).


Regarding Claim 5, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
The combination differs from the claimed invention in that:
neither reference clearly teaches wherein the at least one display device comprises at least one numerical display

However, DIMASSIMO teaches a nine digit numerical display (seven-segment display for displaying numerals) which is suitable for receiving and displaying numerical data. (see DIMASSIMO abstract and fig. 1)



Accordingly, Examiner finds 1) that the prior art contained a device (the picking device of SCHAEFFLER) which differs from the claimed device by substitution of a numerical display for a computer display. 2) that numeric displays and their function were known in the art before the effective filing date of the application as exemplified by DIMASSIMO. 3) One of ordinary skill in the art before the effective filing date of the application could have substituted a numerical display for the computer display of SCHAEFFLER and the substitution would have been predictable at least because DIMASSIMO teaches that the 9 digit numerical display is suitable for displaying numbers; and 4) One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this substitution because the display of DIMASSIMO is inexpensive while still retaining variable formatting capability. (see e.g. DIMASSIMO col. 1 line 55 “an inexpensive variable format display”)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFFLER and FUKAYA, further in view of Ahammer, et al., US Pg-Pub 2019/0004503 (hereafter AHAMMER).

Regarding Claim 8, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 1,
The combination differs from the claimed invention in that:
neither reference clearly teaches: wherein at least one memory means in which at least one previously known transport time belonging to at least one transport section is stored.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)


Regarding Claim 15, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of parent claim 14,
The combination differs from the claimed invention in that:
the references do not clearly teach: wherein transport times, stored in a memory means, of the transport sections lying between the determined position and the removal point are added up within the picking device for calculating the remaining time.

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

(transit times) for several segments may be added together to determine remaining picking time from a determined point. (see e.g. [0123] “According to the plan the target run-through time of the conveyed object 17 with serial number A1 is calculated from node K5 to the destination 23a by t3+t4+t5+t6.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)



Claim 16, the combination of SCHAEFFLER and FUKAYA teaches all of the limitations of claim 14,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the time remaining after reaching the previously determined position is calculated on the basis of a path/time curve stored in a memory device. 

However, AHAMMER teaches an automatic warehouse including conveyance systems such as vertical lifts and paternosters ([0016] “…vertical conveyors such as lifts and paternosters. All of these elements can concentrate conveying streams from a plurality of incoming conveyor segments to a node.”) and teaches that it is useful to measure and store transport times ([0028] real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality. For example here statistical evaluations and adaptive algorithms of a known kind can be used. For example, the arrival times of a conveyed object at various locations in the conveying system can be determined or documented and then evaluated.) within transport segments ([0028] “the evaluation of the actual run-through time from the starting point (e.g. from the storage) to the target time point (e.g. to the order picking station) is sufficient.”) which may be recorded ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”) and stored in a table in computer memory ([0051] “the common table can also contain the target arrival time points and the target run-through times or also the target release time points. In this way the material handling elements/nodes have up-to-date information about the position and sequence of the conveyed objects. If the controllers of the material handling elements/nodes are formed by a plurality of entities of a software algorithm in a computer, then the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)

AHAMMER is analogous art because it is from the same field of endeavor of automatic storage systems and contains overlapping structural and functional similarities, It includes vertical storage lifts and paternosters, further it calculates delivery times to assist in automating the operation of the storage system.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of SCHAEFFLER to include recording in a memory in advance the observed/measured run-through times for segments of the transport system, as suggested by AHAMMER. 

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to adjust the target transit times to reflect actual real performance of the system, as suggested by AHAMMER ([0028] “real actual run-through times can be recorded and used for adjusting the respective target run-through times to reality.”)


Regarding Claim 17, the combination of SCHAEFFLER, FUKAYA, and AHAMMER teaches all of the limitations of claim 15,
AHAMMER further teaches:
wherein the time remaining after reaching the previously determined position is calculated on the basis of a path/time curve stored in a memory device. (AHAMMER [0051] “the joint table of target arrival time points/target run-through times/target release time points can be saved in particular on said computer.”)





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While SCHAEFFLER, FUKAYA, AHAMMER, DIMASSIMO, Modula, and Superuser.com teach many of the features of the claimed invention as set forth above, none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
	(Claim 12)
wherein the display device comprises at least two fields which are each associated with different removal points and are activated in dependence thereon, at which of the removal points the remaining time is shortest.
	
	…in combination with the remaining features and elements of the claimed invention.

12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119